EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 20 and 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20 and 21 directed to inventions of Groups II and III non-elected without traverse in the response dated 31 August 2020.  Accordingly, claims 20 and 21 have been cancelled.


Status of Claims
Claims 1-19 as amended in applicant’s response dated 21 December 2021 are presently under consideration and claims 20-21 are cancelled by examiner’s amendment as set forth above.
Applicant’s amendments to the claims have overcome the prior art rejections of record and these rejections are therefore withdrawn. 

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Lin’824 (US 2010/0055824) in view of Lin’946 (US 2009/0293946) in further view of Yu et al (2011/0315988) and in further view of Bedell et al (US 2010/0307572) teaches a method of forming a solar cell as claims in claim 1 but Lin’824 does not teach the claim 1 limitation where the second passivation layer is formed on the entire elongated bodies and top ends of the elongated nanostructures of the array. Lin’824 discloses in paras [0030], [0032]-[0033] and Figs. 3C-3G either a curable adhesive or a nonconductive material is dispersed among the nanostructures in array 11 (elongated bodies) that enhances the strength of the nanostructure array 11. On having ordinary skill in the art would not have found sufficient motivation in the prior art of record to modify the method of Lin’824 such that the second passivation layer is formed on the entire elongated bodies and top ends of the elongated nanostructures of the array as such a modification would entail removal of the adhesive or nonconductive material and weaken the strength of the nanostructure array 11.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726